PER CURIAM.
William A. Day and Helen L. Day appeal from a district court order granting summary judgment to the government in a foreclosure action. We affirm.
The Small Business Administration (SBA) loaned money to the Days under the disaster loan program. 15 U.S.C. § 636(b). In exchange, the Days signed a promissory note and mortgaged their farmland as security for the loan.
The Days were late with their 1980 and 1981 payments. They obtained the SBA’s consent to defer the 1982 payment. After the Days failed to make the deferred payment, the SBA began foreclosure proceedings in the district court. The court granted the SBA’s motion for summary judgment.
On appeal, the Days claim the SBA abused its discretion when it failed to allow them additional forbearance. We disagree.
Under the disaster loan program, the SBA has discretion to defer loan obli*1185gations. 15 U.S.C. § 634(e); see also United States v. Don B. Hart Equity Pure Trust, 818 F.2d 1246, 1251-52 (5th Cir.1987). Here, the Days admit the SBA accepted two late payments and deferred a third payment for ten months. The Days also admit the SBA notified them of their default on the deferred payment, but refrained from foreclosing for another nine months. In addition, the record shows the SBA considered the Days’ financial situation before foreclosing on the loan. Under these circumstances, the SBA cannot be said to have abused its discretion.
We affirm.